Exhibit 10.1

 

AMENDMENT NUMBER ONE

TO

AGREEMENT OF PURCHASE AND SALE

 

THIS AMENDMENT NUMBER ONE TO AGREEMENT OF PURCHASE AND SALE (the “Amendment”)
amends and modifies that certain Agreement Of Purchase And Sale dated January
31, 2005 (the “Contract”), between Ampex Data Systems Corporation, a Delaware
corporation (“Seller”) and Darwin L. Faaborg (“Purchaser”) concerning the
purchase and sale of certain real property located in Colorado Springs, El Paso
County, Colorado, as more fully described in the Contract.

 

Buyer and Seller hereby agree that the Contract is amended as follows:

 

1. Assignment. Purchaser hereby assigns all of its right, title and interest in
and to the Contract to Wooten Properties, LLP, a Colorado limited liability
partnership, a partner of which, FF Investments, LLC, a Colorado limited
liability company, is partially owned by Darwin L. Faaborg. Wooten Properties,
LLP, by its signature below, hereby accepts the assignment of the Contract from
Darwin L. Faaborg, and agrees to be bound by the terms of said Contract.

 

In addition, Purchaser hereby assigns to Wooten Properties, LLP all of its
right, title and interest in and to the earnest money deposit, in the amount of
$50,000.00, which has heretofore been deposited with the Escrow Agent (as
defined in the Contract). Wooten Properties, LLP, agrees that the earnest money
deposit shall continue to be held by the Escrow Agent and held, applied and
distributed in accordance with the terms of the Contract.

 

Seller, by its signature below, hereby consents to the assignment of the
Contract from Darwin L. Faaborg to Wooten Properties, LLP, and agrees to look
solely to Wooten Properties, LLP as the purchaser under the Contract.

 

2. Costs of Title Insurance. Paragraph 1.03(b) of the Contract is hereby amended
to establish that the Seller shall be responsible for the cost of Purchaser’s
title insurance. Such cost to be paid by Seller at time of Closing.

 

Except as amended hereby, all of the terms and conditions of the Contract shall
remain in full force and effect. In the event of a conflict between the
provisions herein and the provisions of the Contract, the terms and provisions
set forth herein shall at all times prevail.

 

The remainder of this page intentionally left blank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment, as of the date set
forth opposite their signatures below, effective as of the last date set forth
opposite the parties’ signatures.

 

SELLER: Ampex Data Systems Corporation, a Delaware corporation

 

By:   

/s/ Craig McKibben

      Date:  

3/17/05

Name:   

Craig McKibben

            Title:   

V. P.

           

PURCHASER:   

/s/ Darwin L. Faaborg

     

Date:

 

3/14/05

   

Darwin L. Faaborg

           

 

The undersigned, as a partner in Wooten Properties, LLP, a Colorado limited
liability partnership, hereby accepts the assignment of the Contract from Darwin
L. Faaborg.

 

Wooten Properties, LLP, a Colorado limited liability partnership

By: FF Investments, LLC, a Colorado limited liability company

        By:   

/s/ Darwin L. Faaborg

  Date:  

3/14/05

           

Darwin L. Faaborg

                   

Managing Member

       



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

 

This Agreement of Purchase and Sale (the “Agreement”) is made and entered into
as of this 31st day of January, 2005 (the “Effective Date”), by and between
Darwin L. Faaborg (“Purchaser”), and Ampex Data Systems Corporation, a Delaware
corporation (“Seller”).

 

IN CONSIDERATION of the respective agreements set forth in this Agreement,
Seller and Purchaser agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE

 

1.01 Purchase and Sale. Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase from Seller, on the terms and conditions set forth
in this Agreement all of Seller’s right, title and interest, if any, in and to,
the following (collectively, the “Property”):

 

(a) that certain parcel of land located in Colorado Springs, in the County of El
Paso, State of Colorado, and continuing approximately 29.672 acres as more
particularly described on Exhibit A (the “Land”), together with all easements
and interests appurtenant thereto including, but not limited to, any streets or
other public ways adjacent to the Land and any appurtenant development rights or
water or mineral rights;

 

(b) all buildings, structures or other improvements located on the Land
(collectively, the “Improvements”) together with any and all fixtures attached
or affixed to the Land or to any such buildings, structures or other
improvements; and

 

(c) all trademarks, tradenames, permits, approvals, and entitlements and other
intangible property used in connection with the Property.

 

1.02 Purchase Price. The purchase price of the Property shall be Three Million
Three Hundred Thousand and no 00/100 U.S. Dollars ($3,300,000.00) (the “Purchase
Price”). The Purchase Price, plus or minus prorations and other adjustments
pursuant to this Agreement, shall be paid to Seller as follows:

 

(a) Within one (1) business day following the Effective Date, Purchaser shall
deposit with Lawyers Title Insurance Corporation, Attention: Dixie Powers
(“Title Company”) as escrow agent (the “Escrow Agent”) an earnest money deposit
in the amount of Fifty Thousand Dollars ($50,000.00) in immediately available
funds (the “Deposit”). Interest on the Deposit shall belong to the party to whom
the Deposit is distributed according to this Agreement and shall be distributed
concurrently with the Deposit. Prior to the expiration of the Due Diligence
Period, Title Company shall return the Deposit to Purchaser immediately upon
receipt of Purchaser’s notification that this Agreement has terminated.
Thereafter, if Purchaser instructs Title Company to return the Deposit, Title
Company shall notify Seller of Purchaser’s demand, and, unless Title Company
receives, within seven business days of the dale of Title Company’s notice to
Seller, a notice from Seller objecting to Purchaser’s demand, Title Company
shall return



--------------------------------------------------------------------------------

the Deposit to Purchaser. Except as provided to the contrary in this Agreement,
if Purchaser makes a demand for return of the Deposit and Title Company does
receive such a notice from Seller within such time period, then Title Company
shall hold the Deposit in escrow in an interest bearing account until the
dispute as to which party is entitled to the proceeds of the Deposit is
resolved. In the event the sale of the Property as contemplated hereunder is
consummated, the Deposit, together with interest thereon, shall be delivered to
Seller at Settlement and credited against the Purchase Price; and

 

(b) the balance of the Purchase Price plus or minus prorations in accordance
with the terms of this Agreement shall be paid to the Title Company for credit
to Seller at Settlement by wire transfer in immediately available federal funds.

 

1.03 Closing Costs.

 

(a) Seller will pay for the cost of preparing the Deed and Seller’s attorneys’
fees, and except as provided below, any other costs it may incur with respect to
the transaction contemplated hereby.

 

(b) Purchaser will pay for the cost of its inspections, the costs of title
insurance, the cost of the Survey, any escrow fees, any documentary, deed,
stamp, transfer or grantor’s taxes or fees associated with the recording of the
Deed, and any other costs it may incur with respect to the transaction
contemplated hereby and Purchaser’s attorneys’ fees.

 

ARTICLE II

 

DUE DILIGENCE

 

2.01 Due Diligence Period. Purchaser shall have until the date 30 days following
the Effective Date (the “Due Diligence Period”) to conduct its various
inspections of the Property If during the Due Diligence Period, as a result of
its inspections and reviews, Purchaser shall determine that it is not satisfied
with the Property in any respect, then Purchaser shall have the right to
terminate this Agreement on written notice to Seller, in which event the Deposit
shall promptly be returned to Purchaser and neither party shall have any further
liability to the other under this Agreement, except for the obligations and
indemnities set forth in this Agreement which survive termination. Purchaser may
elect to waive its right to terminate this Agreement and to proceed to
Settlement. Purchaser shall give written notice to Seller of its election to
terminate this Agreement or its waiver of the right to terminate prior to 5 p.m.
Colorado Springs, Colorado time on or prior to the expiration date of the Due
Diligence Period. In the event Purchaser fails to give said notice, Purchaser
shall, subject to Section 2.03(c), be deemed to have waived its right to
terminate this Agreement in accordance with this Section 2.01 and the Deposit
shall become nonrefundable. Seller shall provide Purchaser with any existing
soils or toxic materials reports, engineering tests, environmental or geological
studies and similar data pertaining to any portion of the Property in Seller’s
possession. Purchaser is hereby permitted to obtain a current environmental
study pertaining to the Property at Purchaser’s sole cost and expense, provided
however that Purchaser shall provide Seller with a copy of any such current
environmental report obtained, as soon as practicable following receipt by
Purchaser.

 

2



--------------------------------------------------------------------------------

2.02 Access and Inspection. During the Due Diligence Period, during normal
business hours and upon 48 hours prior written notice, Seller hereby grants to
Purchaser and its agents a license to enter upon the Property for the purpose of
inspecting and testing the condition or status of the Property, undertaking
tests and inspections Purchaser desires and verifying Seller’s representations,
warranties and covenants set forth in this Agreement.

 

Notwithstanding the foregoing, Purchaser shall not perform any intrusive or
destructive testing without the prior written consent of Seller. Purchaser
agrees to return the Property, at Purchaser’s expense, to pre-inspection
condition subsequent to any intrusive or destructive testing that is performed
by Purchaser or at Purchaser’s direction. Prior to entry upon the Property to
perform any tests or other work, Purchaser shall deliver to Seller a certificate
of insurance evidencing liability insurance of at least $1,000,000, naming
Seller as an additional insured. Seller agrees to cooperate reasonably with any
such investigations, inspections, or studies made by or at Purchaser’s direction
so long as such cooperation is at no expense to Seller. Purchaser shall
indemnify, defend, and hold harmless Seller and Seller’s property manager from
any expenses, damages, liabilities, claims, actions or causes of action,
including attorney’s fees or costs, that Seller may suffer or incur arising from
or relating to, directly or indirectly, Purchaser’s investigations under this
Section 2.02, and such obligation shall survive Settlement or the earlier
termination of this Agreement.

 

2.03 Title Commitment; Title Policy.

 

(a) Within two days following the Effective Date or, if such day is not a
business day, the next business day, Seller shall cause to be ordered a
commitment for Owner’s Title Insurance Policy (“Commitment”) issued by Title
Company setting forth the state of title to the Property and all exceptions and
restrictions of record including deed restrictions, lien and covenants with
copies of all documents affecting the Property reflected in the Commitment
(“Title Documents”). As soon thereafter as practical, but in no event more than
10 days after the Effective Date or, if such day is not a business day, the next
business day, Seller shall cause to be delivered to Purchaser a copy of the
Commitment. In the event any exceptions appear in such Commitment or Title
Documents, other than the standard printed exceptions, state, county or city ad
valorem taxes and/or assessments not yet delinquent, that are unacceptable to
Purchaser, then Purchaser shall, within 25 days following the Effective Date or,
if such day is not a business day, the next business day, notify Seller in
writing of such fact. Any such exceptions not objected to by Purchaser, together
with the standard printed exceptions, state, county or city ad valorem taxes
and/or assessments not yet delinquent, shall be deemed “Permitted Exceptions.”

 

(b) Within two days following the Effective Date or, if such day is not a
business day, the next business day, Seller shall provide Purchaser with the
most recent survey of the Property in its possession and Purchaser shall order
(unless Purchaser elects not to order a survey and to accept a title policy that
is subject to all exceptions and other matters removal or modification of which
requires that a survey be delivered to Title Company), at Purchaser’s sole cost
and expense, a current as-built ALTA survey of the Property (the “Survey”). The
Survey shall be certified to Seller, Purchaser and Title Company. As soon
thereafter as practicable, but in no event more than 20 days following

 

3



--------------------------------------------------------------------------------

the Effective Date or, if such day is not a business day, the next business day,
Purchaser shall cause to be furnished to Seller a copy of the Survey. If the
Survey indicates the presence of any encroachments by or upon the Property, or
other matters which do or could materially adversely affect Purchaser’s use or
operation of the Property, and Purchaser gives Seller notice of such matters
within 25 days following the Effective Date, or if such day is not a business
day, the next business day, such matters shall be considered Defects, and the
cure provisions set forth in Section 2.03(c) shall apply.

 

(c) The items described in Sections 2.03 (a) and (b) are collectively referred
to as “Title Evidence.” If the Title Evidence discloses defects, claims, liens,
exceptions, or conditions unacceptable to Purchaser (“Defects”) and Purchaser
gives timely written notice of objections to the Defects as required in Section
2.03(a) (“Title Objections”), Seller shall have the option, but not the
obligation (other than those required to be removed as set forth in this
Agreement) to cure the same. Seller shall have until eight days after the date
of receipt by Seller of the Title Objections or, if such day is not a business
day, the next business day, in which to indicate to Purchaser in writing which
of the Defects Seller will cure. If Seller has not notified Purchaser in writing
of Seller’s agreement to cure any Title Objection within such time period,
Seller will be deemed to have declined to cure the Title Objections. If Seller
declines to so cure or remove any Title Objections, Purchaser shall have until
the end of the Due Diligence Period to notify Seller in writing of its election
to either (i) terminate this Agreement and neither party shall have any further
liability to the other hereunder except with respect to the obligations and
indemnities set forth in this Agreement which survive termination; or (ii) waive
such requirements in which event such Defects shall be deemed Permitted
Exceptions and proceed to Settlement. In the event Purchaser fails to give said
notice, Purchaser shall be deemed to have waived its right to terminate this
Agreement in accordance with this Section 2.03 in which event such Defects shall
be deemed Permitted Exceptions.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.01 Representations and Warranties of Seller. Seller represents and warrants as
of the Effective Date the following:

 

(a) Seller is a duly formed and validly existing entity under the laws of the
jurisdiction of its formation;

 

(b) this Agreement has been duly authorized, executed and delivered by all
necessary action on the part of Seller, constitutes the valid and binding
agreement of Seller, and is enforceable against Seller in accordance with its
terms; and subject to right of first refusal by U.S. Filter.

 

(c) the execution and delivery of this Agreement and the performance by Seller
of its obligations under this Agreement do not and will not contravene, or
constitute a default under any provisions of applicable law or regulation or any

 

4



--------------------------------------------------------------------------------

agreement, judgment, injunction, order, decree or other instrument binding on
Seller or result in the creation of any lien or other encumbrance on the
Property.

 

3.02 Survival of and Limitations on Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in Section 3.01 shall survive
the Settlement for a period of six months from and after the date Settlement
occurs (the “Survival Period”); provided, however, that Purchaser must give
Seller written notice of any claim Purchaser may have against Seller for breach
of any such representations and warranties set forth in Section 3.01 (as
modified by any exceptions and qualifications set forth on Seller’s Closing
Certification) prior to the expiration of the Survival Period. Any such claim
which Purchaser may have which is not so asserted prior to the expiration of the
Survival Period shall not be valid or effective, and Seller shall have no
liability with respect thereto.

 

3.03 Representations and Warranties of Purchaser. Purchaser represents and
warrants that he has the legal capacity to enter into and perform this Agreement
and that the execution and delivery of and the performance by Purchaser of its
obligations hereunder do not and will not contravene, or constitute a default
under any provisions of applicable law or regulation or any agreement, judgment,
injunction, order, decree or other instrument binding upon Purchaser or result
in the creation of any lien or other encumbrance on any asset of Purchaser.

 

3.04 Survival of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser set forth in Section 3.03, shall survive Settlement;
provided, however, that Seller must give Purchaser written notice of any claim
Seller may have against Purchaser for breach of any such representations and
warranties set forth in Section 3.03 prior to the expiration of the Survival
Period. Any such claim which Seller may have which is not so asserted prior to
the expiration of the Survival Period shall not be valid or effective, and
Purchaser shall have no liability with respect thereto.

 

3.05 For the period from the Effective Date until the Settlement, Seller
covenants and agrees to operate, repair, and maintain the Property in
substantially the same manner as operated prior to the Effective Date.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.01 Purchaser’s Conditions Precedent. Purchaser’s obligations hereunder are
subject to the satisfaction of the following conditions precedent and the
compliance by Seller with the conveyance to Purchaser, at Settlement, of fee
simple title to the Property by special warranty deed in the form attached
hereto as Exhibit C (the “Deed”), subject only to: (a) Permitted Exceptions; (b)
state and county or city ad valorem taxes and assessments not yet delinquent;
and (c) such other matters as are accepted by Purchaser prior to Settlement. The
issuance of an owner’s title policy to Purchaser shall be conclusive evidence as
to the satisfaction of the condition set forth in this Section 4.01.

 

5



--------------------------------------------------------------------------------

ARTICLE V

 

“AS IS” SALE

 

5.01 As-Is Sale.

 

(a) Purchaser acknowledges and agrees that it will have been given, before the
expiration of the Due Diligence Period, a full opportunity to inspect and
investigate each and every aspect of the Properly, either independently or
through agents of Purchaser’s choosing. Purchaser’s failure to terminate this
Agreement prior to the expiration of the Due Diligence Period shall conclusively
constitute Purchaser’s approval of each and every aspect of the Property, except
as otherwise specifically provided herein.

 

(b) Except as specifically set forth in Section 3.01, Purchaser acknowledges and
agrees that Seller has not made, does not make and specifically negates and
disclaims any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present or future, of, including, but not limited to,
representations, warranties, promises, covenants, agreements or guaranties as
to, concerning or with respect to (i) the value, nature, quality, structural
integrity or condition of the Property or the Improvements, including, without
limitation, the water (including groundwater), soil (including repairs,
additions or condition thereof), geology and susceptibility to landslides of the
Property, (ii) the income to be derived from the Property, the expenses or
operations of the Property or the economics of the operation of the Property,
(iii) the suitability of the Properly or any component or system thereof or
thereon for any and all activities and uses which Purchaser may conduct thereon,
(iv) the compliance of or by the Property or its operation with any codes, laws,
rules, ordinances, regulations, covenants or conditions of any applicable
governmental or quasi-governmental authority or body or of any other person or
entity, including building or zoning code requirements, (v) the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Property, (vi) the manner or quality of the construction or
materials, incorporated into the Property or the Improvements, (vii) the manner,
quality, status of repair or lack of repair of the Property or the Improvements,
(viii) the conformity of the Improvements to any plans or specifications for the
Property (including any plans and specifications that may have been or which may
be provided to Purchaser by Seller); (ix) the sufficiency of any undershoring;
(x) the sufficiency of any drainage; (xi) whether the Property is located wholly
or partially in any flood plain or flood hazard boundary or similar area; (xii)
the existence or non-existence of underground storage tanks; (xiii) any other
matter affecting the stability or integrity of the Property or any buildings or
improvements situated on or as part of the Improvements; (xiv) the existence or
non-existence of any mold, fungus, bacteria and/or biological growth or
biological growth factors on or at the Property; (xv) the availability, quality,
nature, adequacy and physical condition of public utilities and services for the
Property; (xvi) the potential for further development of the Property; (xvii)
the existence of vested land use, zoning or building entitlements affecting the
Property; (xviii) the quality, nature, adequacy and physical condition of the
Properly or the Improvements, access, sewage and utility systems; (xix) the
zoning or other legal status of the Properly or any other public or private
restrictions on use of the Property;

 

6



--------------------------------------------------------------------------------

(xx) the presence of any Hazardous Materials (as defined below) on, in, under or
about the Property or any nearby property; (xxi) the condition of title to the
Property; or (xxii) any other matter. Purchaser further acknowledges and agrees
that having been given the opportunity to inspect the Property and all of the
other qualities, characteristics and items set forth in the previous sentence,
Purchaser is relying solely on its own investigation of the Property and all of
the other qualities, characteristics and items set forth in the previous
sentence, and not on any information provided or to be provided by Seller.
Purchaser further acknowledges and agrees that any information provided or to be
provided with respect to the Property was obtained from a variety of sources and
that Seller has not made any independent investigations or verifications of such
information and makes no representations as to the accuracy or completeness of
such information Seller is not liable or bound in any manner by any verbal or
written statements, representations or information pertaining to the Property,
or the operations thereof, furnished by any real estate broker, agent, employee,
servant or other person PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THE SALE
OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN ‘AS IS’ CONDITION AND BASIS
WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS BEEN
ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTY IS SOLD BY
SELLER AND PURCHASED BY PURCHASER SUBJECT TO THE FOREGOING.

 

As used in this Agreement, “Hazardous Materials” means any material, substance
or waste designated as hazardous, toxic, radioactive, injurious or potentially
injurious to human health or the environment, or as a pollutant or contaminant,
or words of similar import, under any Hazardous Materials Law (as defined
below), including, but not limited to, mold or other organic contaminants,
petroleum and petroleum products, asbestos, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive matter, medical waste, and chemicals which
may cause cancer or reproductive toxicity. As used in this Agreement, “Hazardous
Materials Law” means any federal, state or local law, statute, regulation or
ordinance now or hereafter in force, as amended from time to time, pertaining to
materials, substances or wastes which are injurious or potentially injurious to
human health or the environment or the release, disposal or transportation of
which is otherwise regulated by any agency of the federal, state or any local
government with jurisdiction over the Property or any such material, substance
or waste removed therefrom, or in any way pertaining to pollution or
contamination of the air, soil, surface water or groundwater, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. Section 9601 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.), the
Clean Water Act (33 U.S.C. Section 1251 et seq.), the Safe Drinking Water Act
(42 U.S.C. Section 300f et seq.), the Hazardous Materials Transportation Act (49
U.S.C. Section 1801 et seq.), the Toxic Substance Control Act (15 U.S.C. Section
2601 et seq.), and all similar state or local laws.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

 

INDEMNIFICATION AND LIMITATION OF LIABILITY

 

6.01 Release and Indemnity.

 

(a) Without limiting the provisions of Section 5.01, Purchaser on behalf of
itself and the Purchaser Related Parties (as defined below) waives its right to
recover from the Seller and its affiliates and their respective managers,
members, partners, directors, officers, employees and agents (collectively the
“Seller-Related Parties”), and forever releases, covenants not to sue and
discharges the Seller and the Seller Related Parties from, any and all damages,
demands, claims, losses, liabilities, penalties, fines, liens, judgments, costs
or expenses whatsoever, including attorneys’ fees and costs, whether direct or
indirect, known or unknown, foreseen or unforeseen, that may arise on account of
or in any way be connected with the condition or operation of the Property,
including, but not limited to, claims relating to the presence of any Hazardous
Materials on, in, under or about the Property, claims relating to latent or
patent construction defects, claims relating to the qualities, characteristics
and other items set forth in Section 5.01(b) and claims relating to the failure
of Seller to disclose any information with respect to the Property.

 

(b) If the Settlement occurs, Purchaser shall indemnify, defend and hold
harmless the Seller and the Seller-Related Parties from and against any and all
suits, actions, proceedings, investigations, demands, claims, liabilities,
fines, penalties, liens, judgments, losses, injuries, damages, expenses or costs
whatsoever, including attorneys’ and experts’ fees and costs and investigation
and remediation costs, asserted by the party originally identified as Purchaser
herein (“Original Purchaser”), or any assignee or successor thereof, or the
partners, members, trustees, shareholders, directors or officers of any party
owning a direct or indirect interest in Original Purchaser or any such assignee
or successor, or any affiliate of Original Purchaser or any such assignee or
successor possessing at any time an ownership interest (whether direct or
indirect) in the Property (including any party which may hereafter become an
affiliate of Original Purchaser or any such assignee) (each, a “Purchaser
Related Party”), arising from, relating to, or occasioned in any way by the
condition or operation of the Property, including, but not limited to, claims
relating to the presence of any Hazardous Materials on, in, under or about the
Property, claims relating to latent or patent construction defects, claims
relating to the qualities, characteristics and other items set forth in Section
5.01(b) and claims relating to the failure of Seller to disclose any information
with respect to the Property, except for any liability of Seller for any breach
of any representation or warranty set forth in Section 3.01, which liability
shall survive the Settlement only for the Survival Period and shall be subject
to the limitations on liability set forth in Section 6.02.

 

(c) The release set forth in Section 6.01(a), above, and the indemnification set
forth in Section 6.01(b), includes claims, liabilities and other matters of
which Purchaser is presently unaware or which Purchaser does not presently
suspect to exist which, if known by Purchaser, would materially affect
Purchaser’s willingness to enter into the release and indemnification of the
Seller-Related Parties set forth in Sections 6.01(a) and

 

8



--------------------------------------------------------------------------------

6.01(b). In this connection and to the fullest extent permitted by law,
Purchaser hereby agrees, represents and warrants on behalf of itself and all
Purchaser Related Parties that Purchaser realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, loses and
expenses which are presently unknown, unanticipated and unsuspected, and
Purchaser further agrees, represents and warrants on behalf of itself and all
Purchaser Related Parties that the release and indemnification set forth in
Sections 6.01(a) and 6.01(b) have been negotiated and agreed upon in light of
that realization and that Purchaser on behalf of itself and all Purchaser
Related Parties nevertheless hereby intends to release, discharge and acquit the
Seller-Related Parties from any such unknown causes of action, claims, demands,
debts, controversies, damages, costs, losses and expenses, except for any
liability of Seller for any breach of any representation or warranty set forth
in Section 3.01, which liability shall survive the Settlement only for the
Survival Period and shall be subject to the limitations on liability set forth
in Section 6.02.

 

The provisions of this Article VI shall survive the Settlement and the delivery
of the Deed.

 

6.02 Limitation of Liability.

 

(a) Purchaser shall look solely to the assets of Seller for the enforcement or
collection of any claim against Seller in connection with this Agreement or the
transaction contemplated by this Agreement. Neither any affiliate of Seller nor
any of their respective affiliates, officers, directors, employees or agents
shall have any liability to Purchaser hereunder.

 

(b) Notwithstanding any provision of this Agreement or any document delivered to
Purchaser pursuant to this Agreement to the contrary, Seller’s liability under
this Agreement and/or all documents delivered to Purchaser pursuant to this
Agreement shall be limited to Purchaser’s actual damages (excluding any
punitive, consequential, exemplary or special damages) and in no event shall
Seller’s liability under this Agreement and/or all documents delivered to
Purchaser pursuant to this Agreement exceed Fifty Thousand Dollars ($50,000.00),
in the aggregate.

 

(c) All representations, warranties, agreements and covenants of Seller set
forth in this Agreement will, unless specifically provided otherwise in this
Agreement, merge with the Deed and will terminate at Settlement and the delivery
of the Deed.

 

ARTICLE VII

 

SETTLEMENT

 

7.01 Settlement. Closing of the transaction contemplated by this Agreement (such
action, “Settlement”) shall be held through the Escrow Agent on the date 30 days
following the end of the Due Diligence Period or such date as the parties may
otherwise mutually agree.

 

9



--------------------------------------------------------------------------------

Possession of the Property shall be delivered to Purchaser at Settlement,
subject only to the Permitted Exceptions.

 

7.02 Prorations.

 

(a) All real estate and personal property ad valorem taxes, and other operating
expenses from the Property shall be prorated on the basis of a 365 day year
through the day preceding the day of Settlement. If Settlement is extended by
mutual agreement, all prorations shall be made as of the day prior to the
extended date. Except as provided above, those expenses for which actual bills
are available at Settlement, shall be prorated at Settlement based on such
actual bills. Except as provided above, those items for which actual bills were
not available at Settlement, shall be prorated based upon Seller’s good faith
estimates of the previous month’s or year’s bill(s), as applicable. Any
post-closing adjustments shall be made within 60 days after the date Settlement
occurs, except post- closing adjustments for real estate and personal ad valorem
taxes which shall be made within 10 days after written demand therefor is made
by either party hereto to the other party with a copy of the actual tax bill(s)
attached. Notwithstanding anything to the contrary contained in this Agreement,
the provisions of tills Section 7.02 shall survive Settlement.

 

(b) Utility charges shall be determined to the day preceding the date Settlement
occurs and either (i) such charges shall be paid by Seller or (ii) appropriate
prorations shall be made. Purchaser shall take all steps necessary to effectuate
the transfer of all utilities to its name as of Settlement, where necessary,
post deposits with the utility companies, and provide Seller with written
evidence of the transfer at or prior to Settlement. Seller shall be entitled to
recover any and all deposits held by any utility company as of Settlement.

 

7.03 Seller’s Deliveries. Seller shall deliver the following (fully executed and
notarized where appropriate) to the Escrow Agent for delivery to Purchaser at
Settlement:

 

(a) the Deed;

 

(b) an affidavit in form acceptable to the Title Company sufficient to remove
any exception for mechanics’ and materialmen’s liens and parties in possession;

 

(c) an affidavit certifying that the Seller is not a foreign entity under the
Foreign Investment in Real Property Act;

 

(d) a “Settlement Statement” mutually agreeable to the parties.

 

7.04 Purchaser’s Deliveries. Purchaser shall deliver the following (fully
executed and notarized where appropriate) to the Escrow Agent for delivery to
Seller at Settlement:

 

(a) the Purchase Price by wire transfer in immediately available funds as
provided in Article I of this Agreement;

 

(b) a Settlement Statement;

 

10



--------------------------------------------------------------------------------

(c) any other document or agreement required by this Agreement; and

 

(d) all such other documents that are normally transferred at Settlement in the
jurisdiction in which the Property is located or are reasonably requested by the
Seller or its counsel.

 

ARTICLE VIII

 

RISK OF LOSS; CONDEMNATION AND CASUALTY; TERMINATION RIGHTS

 

8.01 Risk of Loss; Condemnation and Casualty. Until Settlement, all risk of any
loss or damage to all or part of the Property, including eminent domain, shall
be and remain on Seller. In the event that such loss or damage shall occur,
Seller shall give Purchaser written notice pursuant to this Agreement of such
loss or damage along with its estimate of the amount of the loss or damage,
within five business days of such event occurring. In the event of any loss due
to eminent domain or damage due to casualty in which the estimate of the loss is
greater than Four Hundred Thousand Dollars ($400,000.00), then within five
business days after receipt of Seller’s written notice, Purchaser, at its option
by written notice to Seller, may elect to terminate this Agreement in which
event the Deposit shall be promptly returned to Purchaser. In the event that
Purchaser does not elect to terminate this Agreement or in the event that the
loss is Four Hundred Thousand Dollars ($400,000.00) or less, Seller shall assign
to Purchaser all of its rights, title and interest to the proceeds of any
insurance or award covering such loss or damage at Settlement.

 

8.02 Purchaser’s Default. AFTER THE EXPIRATION OF THE DUE DILIGENCE PERIOD, IF
THE SETTLEMENT DOES NOT OCCUR AS A RESULT OF PURCHASER’S DEFAULT HEREUNDER,
SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT BY
GIVING WRITTEN NOTICE THEREOF TO PURCHASER, WHEREUPON THE DEPOSIT SHALL BE PAID
TO SELLER AS LIQUIDATED DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE REMEDY ON
ACCOUNT OF SUCH DEFAULT HEREUNDER BY PURCHASER; PROVIDED, HOWEVER, THAT THIS
PROVISION WILL NOT WAIVE OR AFFECT ANY PROVISIONS OF THIS AGREEMENT WHICH
EXPRESSLY STATE THAT THEY SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, AND
NEITHER PARTY SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION TO THE OTHER
HEREUNDER, EXCEPT FOR PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY STATE THAT
THEY SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT. THE PARTIES ACKNOWLEDGE
AND AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF PURCHASER’S DEFAULT WOULD
BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION, THE
PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE
OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE
DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. THE PAYMENT OF THE DEPOSIT TO
SELLER AS LIQUIDATED DAMAGES UNDER THE CIRCUMSTANCES PROVIDED FOR HEREIN IS NOT
INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLER. BY PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY
CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE, THE REASONABLENESS OF THE
AMOUNT OF LIQUIDATED DAMAGES AGREED UPON, AND THE FACT THAT EACH PARTY WAS
REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.

 

11



--------------------------------------------------------------------------------

     INITIALS:            CM                    DTF                       
Seller    Purchaser     

 

8.03 Default by Seller. If Seller fails or refuses to consummate the sale of the
Property to Purchaser pursuant to this Agreement at Settlement for any reason
other than Purchaser’s failure to perform Purchaser’s obligations under this
Agreement, then Purchaser shall have the right (a) to specific performance of
the Seller’s obligations under Section 7.03 or (b) to terminate this Agreement
by giving written notice thereof to Seller prior to or at Settlement, whereupon
neither party hereto shall have any further rights or obligations hereunder
(other than with respect to the obligations and indemnities set forth in this
Agreement which survive termination), and the Escrow Agent shall deliver the
Deposit to Purchaser, subject to right of first refusal by U.S. Filter.

 

ARTICLE IX

 

BROKERAGE COMMISSION

 

9.01 Except for Palmer McAllister, whose commission shall be paid by the Seller
pursuant to a separate agreement between Seller and Palmer McAllister, neither
Seller nor Purchaser has engaged the services of, nor is it or will it become
liable to, any real estate agent, broker, finder or any other person or entity
for any brokerage or finder’s fee, commission or other amount with respect to
the transactions described herein. Seller acknowledges and understands that Joy
Focht, who has a minority ownership interest in Purchaser, is a licensed real
estate broker in Colorado. Each party shall indemnify, defend and hold the other
party harmless against all loss, liability and expense, including reasonable
attorney’s fees and costs, suffered by such other party due to a breach of the
foregoing representation, covenant, and warranty This Section 9.01 shall survive
Settlement and the delivery of the Deed or the termination of this Agreement.

 

ARTICLE X

 

ESCROW AGREEMENT

 

10.01 Investment and Use of Funds; Fee. Upon receipt of counterparts of this
Agreement executed by the Purchaser and the Seller and the Deposit, the Escrow
Agent shall promptly (a) invest the Deposit in government insured
interest-bearing accounts satisfactory to Purchaser, (b) evidence its receipt
and investment of the Deposit by executing the counterparts of the Agreement,
and (c) provide Purchaser and Seller with fully executed counterparts of this
Agreement. The Escrow Agent shall not commingle the Deposit with any funds of
the Escrow Agent or others.

 

10.02 Termination of Escrow. Subject to Section 1.02(a), upon not less than five
business days prior written notice to the Escrow Agent and the other party,
Escrow Agent shall deliver the Deposit to the party requesting the same;
provided, however, that if the other party shall, within said five business day
period, deliver to the requesting party and the Escrow Agent a written notice
that it disputes the claim to the Deposit, Escrow Agent shall retain the Deposit
until it receives written instructions executed by both Seller and Purchaser as
to the disposition and disbursement of the Deposit, or until ordered by final
court order, decree or judgment, which

 

12



--------------------------------------------------------------------------------

is not subject to appeal, to deliver the Deposit to a particular party, in which
event the Deposit shall be delivered in accordance with such notice,
instructions, order, decree or judgment.

 

10.03 Interpleader. Seller and Purchaser mutually agree that in the event of any
controversy regarding the Deposit, unless mutual written instructions are
received by the Escrow Agent directing the Deposit’s disposition, the Escrow
Agent shall not take any action, but instead shall await the disposition of any
proceeding relating to the Deposit or, at the Escrow Agent’s option, the Escrow
Agent may interplead all parties and deposit the Deposit with a court of
competent jurisdiction in which event the Escrow Agent may recover all of its
court costs and reasonable attorneys’ fees. Seller or Purchaser, whichever loses
in any such interpleader action, shall be solely obligated to pay such costs and
fees of the Escrow Agent, as well as the reasonable attorneys’ fees of the
prevailing party in accordance with the other provisions of this Agreement.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Notice. Any notice, consent or approval required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
upon (a) hand delivery, (b) one business day after being deposited with a
reliable overnight courier service, with receipt acknowledgment requested, (c)
upon receipt if transmitted by confirmed facsimile, or (d) three business days
after deposit if deposited in the United States mail, registered or certified
mail, postage prepaid, return receipt required, and addressed as follows:

 

IF TO SELLER:   

AMPEX DATA SYSTEMS CORPORATION

135 East 57th Street

New York, New York 10022

Attn: Craig McKibben, Chief Financial Officer

Phone: (212) 935-6144

Fax No.: (212) 754-9591

AND:   

Joel D. Talcott

General Counsel

500 Broadway, MS 1101

Redwood City, California 94603

Phone: (650) 367-3330

Fax No.: (650) 367-3440

 

13



--------------------------------------------------------------------------------

WITH A COPY TO:   

Morrison & Foerster LLP

370 17th Street

Suite 5200

Denver, Colorado 80202

Attn: David G. Thatcher, Esq.

Phone: (303) 592-2231

Fax No.: (303) 592-1510

IF TO PURCHASER:   

Darwin L. Faaborg

2928 Straus Lane, Ste 210

Colorado Springs, CO 80907

Phone: (719) 473-7763

Fax No: (719) 471-0300

 

or such other address as either party may from time to time specify in writing
to the other.

 

11.02 Assignment; Successors and Assigns. Except as otherwise provided in
Section 11.11 and this Section 11.02, Purchaser may not assign his rights
hereunder without the prior written consent of Seller. Notwithstanding the
foregoing, Purchaser may assign his rights hereunder to any entity controlled by
Purchaser without such consent. No assignment shall release Purchaser from
liability hereunder. All rights and obligations of Seller and Purchaser under
this Agreement shall inure to and be binding on their respective successors and
assigns.

 

11.03 Lead Warning Statement. EVERY PURCHASER OF ANY INTEREST IN RESIDENTIAL
REAL PROPERTY ON WHICH A RESIDENTIAL DWELLING WAS BUILT PRIOR TO 1978 IS
NOTIFIED THAT SUCH PROPERTY MAY PRESENT EXPOSURE TO LEAD FROM LEAD-BASED PAINT
THAT MAY PLACE YOUNG CHILDREN AT RISK OF DEVELOPING LEAD POISONING. LEAD
POISONING IN YOUNG CHILDREN MAY PRODUCE PERMANENT NEUROLOGICAL DAMAGE, INCLUDING
LEARNING DISABILITIES, REDUCE INTELLIGENCE QUOTIENT, BEHAVIORAL PROBLEMS, AND
IMPAIRED MEMORY. LEAD POISONING ALSO POSES A PARTICULAR RISK TO PREGNANT WOMEN.
THE SELLER OF ANY INTEREST IN RESIDENTIAL REAL PROPERTY IS REQUIRED TO PROVIDE
THE PURCHASER WITH ANY INFORMATION ON LEAD-BASED PAINT HAZARDS FROM RISK
ASSESSMENTS OR INSPECTIONS IN THE SELLER’S POSSESSION AND NOTIFY THE PURCHASER
OF ANY KNOWN LEAD-BASED PAINT HAZARDS. A RISK ASSESSMENT OR INSPECTION FOR
POSSIBLE LEAD-BASED PAINT HAZARDS IS RECOMMENDED PRIOR TO PURCHASE.

 

11.04 Severability. If any provision of this Agreement shall be in violation of
any applicable law or unenforceable for any reason, the invalidity or
unenforceability of any provision shall not invalidate or render unenforceable
any other provision hereof, which other provisions shall remain in full force
and effect.

 

14



--------------------------------------------------------------------------------

11.05 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated hereby and
supersedes all prior discussions, understandings, agreements and negotiations
between the parties hereto.

 

11.06 Modification. This Agreement may be modified only by a written instrument
duly executed by the Purchaser and Seller hereto. Any modification to Article X
must be by a written instrument also executed by Escrow Agent,

 

11.07 Incorporation by Reference. All of the exhibits attached to this Agreement
are by this reference incorporated herein and made a part hereof.

 

11.08 Time is of the Essence. Time is of the essence with respect to every
provision of this Agreement.

 

11.09 No Presumption. The parties acknowledge that each party and its counsel
have participated in the negotiation and preparation of this Agreement. This
Agreement shall be construed without regard to any presumption or other rule
requiring construction against the party causing the Agreement to be drafted.

 

11.10 Days. If any action is required to be performed, or if any notice, consent
or other communication is given, on a day that is a Saturday or Sunday or a
legal federal holiday, such performance shall be deemed to be required, and such
notice, consent or other communication shall be deemed to be given, on the first
business day following such Saturday, Sunday or legal holiday. Unless otherwise
specified herein, all references herein to a “day” or “days” shall refer to
calendar days and not business days, A “business day” shall mean any day other
than a Saturday, Sunday or legal federal holiday.

 

11.11 Applicable Law. This Agreement shall be construed, performed and enforced
in accordance with the laws of the jurisdiction in which the Property is
located.

 

11.12 Like-Kind Exchange. Each of Purchaser and Seller reserves the right to
assign its rights under this Agreement (but without release of its obligations
herein) to a third party who may purchase or sell and thereafter exchange the
Property in accordance with the provisions of Section 1031 of the Internal
Revenue Code of 1986, as amended. Such exchange shall be accomplished at no
additional expense or delay to the other party and the parties agree to
indemnify each other against any claims or liabilities resulting solely from
structuring the transaction as an exchange, rather than a direct purchase.
Purchaser acknowledges that Seller may (a) merge by operation of law with and
into a direct or indirect subsidiary or affiliate of United Dominion Realty
Trust, Inc. (“United Dominion”), or (b) otherwise transfer the Property to a
subsidiary of United Dominion in order to facilitate the Section 1031 exchange.

 

11.13 Confidentiality. Purchaser shall keep confidential the existence and terms
of this Agreement and all documents, items, materials, data and information
furnished or otherwise made available by Seller pursuant to this Agreement, and
in the event this Agreement is terminated for any reason other than consummation
of the transaction contemplated hereby at Settlement, Purchaser shall
immediately return to Seller all such documents, items and material furnished or
otherwise made available by Seller, including all copies thereof made by
Purchaser As used herein, the term “keep confidential” shall mean that Purchaser
shall not disclose or

 

15



--------------------------------------------------------------------------------

publish the data and information to any person or entity other its officers,
directors, lenders, attorneys or accountants involved in the negotiation and
consummation of this transaction. Purchaser hereby agrees to indemnify and
defend Seller and hold Seller harmless against any injury, loss or damage
suffered by Seller as a result of any breach of this confidentiality provision,
which indemnity shall survive Settlement or the termination of this Agreement.

 

11.14 Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be required. It shall not be necessary that the
signatures on behalf of all parties appear on each counterpart hereof. All
counterparts hereof shall collectively constitute a single agreement. Signatures
to this Agreement may be transmitted by facsimile and such signatures shall be
deemed to be originals.

 

11.15 Jury Trial Waiver. The parties hereby agree to waive any right to trial by
jury with respect to any action or proceeding (a) brought by either party or any
other party, relating to (i) this Agreement and/or any understandings or prior
dealings between the parties hereto, or (ii) the Property or any part thereof,
or (b) to which Seller is a party. The parties hereby acknowledge and agree that
this Agreement constitutes a written consent to waiver of trial by jury pursuant
to any applicable state statutes.

 

11.16 Colorado Disclosure. Seller hereby makes the following specific disclosure
to Purchaser:

 

SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT
IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY
WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK
FOR INCREASED MILL LEVIES AND EXCESSIVE TAX BURDENS TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A
DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES.
PURCHASERS SHOULD INVESTIGATE THE DEBT FINANCING REQUIREMENTS OF THE AUTHORIZED
GENERAL OBLIGATION INDEBTEDNESS OF SUCH DISTRICTS, EXISTING MILL LEVIES OF SUCH
DISTRICT SERVICING SUCH INDEBTEDNESS, AND THE POTENTIAL FOR AN INCREASE IN SUCH
MILL LEVIES.

 

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the parties as of the Effective Date.

 

    Seller:    

AMPEX DATA SYSTEMS CORPORATION, a

Delaware corporation

            By:  

/s/ Craig L. McKibben

           

Name:

 

Craig L. McKibben

           

Title:

 

V. P.

        Purchaser:    

/s/ Darwin L. Faaborg

            Darwin L. Faaborg, an individual    

Escrow Agent:  

  Lawyers Title Insurance Corporation             By:  

/s/ Dixie Powers

           

Name:

 

Dixie Powers

           

Title:

 

Escrow Officer

 

Schedule of Exhibits:

Exhibit A – Legal Description

Exhibit B – Form of Special Warranty Deed

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION

 

Lot 2 in Block 1 in Ampex Corporation Subdivision, Colorado Springs, El Paso
County, Colorado.

 

Also known by street and number as: 600 Wooten Road, Colorado Springs, CO 80915.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED

 

SPECIAL WARRANTY DEED

 

THIS DEED, made this             th day of             , 2005, is made and given
by Ampex Data Systems Corporation, a Delaware corporation (“Grantor”), to Darwin
L. Faaborg, whose address is 2928 Straus Lane, Ste 210, Colorado Springs,
Colorado 80907 (“Grantee”).

 

WITNESSETH, that the Grantor for and in consideration of the sum of $10.00 and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, has granted, bargained, sold and conveyed, and by these
presents does grant, bargain, sell, convey and confirm, unto Grantee, its
successors and assigns forever, all the real property together with
improvements, if any, and Grantor’s interest in any and all water rights
relating to such real property, situate, lying and being in the City of Colorado
Springs, County of El Paso, State of Colorado described on Exhibit A to this
Deed (the “Property”).

 

Together with all and singular and hereditaments and appurtenances thereto
belonging, or in anywise appertaining, and the reversion and reversions,
remainder and remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim and demand whatsoever of Grantor, either in law or
equity, of, in and to the Property with the hereditaments and appurtenances.

 

To have and to hold the Property with the hereditaments and appurtenances, unto
Grantee, its successors and assigns forever. Grantor, for itself, and its
successors, does covenant, grant, bargain, and agree to and with Grantee, its
successors and assigns, that at the time of the ensealing and delivery of these
presents, Grantor is well seized of the Property, and has good right, full power
and lawful authority to grant, bargain, sell and convey the Property in manner
and form as aforesaid, and that the same are free and clear from all former and
other grants, bargains, sales, liens, taxes, assessments, encumbrances and
restrictions of whatever kind or nature whatsoever arising by, through or under
Grantor, except as described on Exhibit B to this Deed.

 

Grantor shall and will WARRANTY AND FOREVER DEFEND the Property in the quiet and
peaceable possession of Grantee, its successors and assigns, against all and
every person or persons lawfully claiming the whole party or any part thereof
by, through or under Grantor. The singular number shall include the plural, the
plural the singular, and the use of any gender shall be applicable to all
genders.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Deed on the date set forth above.

 

Ampex Data Systems Corporation By:    

Name:

   

Title:

   

 

State of Colorado    )      )ss. County of El Paso    )

 

On this          day of                 , 2005, personally appeared before me, a
Notary Public,                                 , as the
                             of Ampex Data Systems Corporation, personally known
or proved to me to be the person whose name is subscribed to the above
instrument who acknowledged to me that he executed the above instrument on
behalf of such corporation.

 

My commission expires:

 

Witness my hand and official seal:

 

Notary Public

 

B-2